Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-7 are presented for examination.
Claim Rejections - 35 USC § 112
3.	Claim 4 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 4, lines 5-6, a “sixth transistor, wherein a drain of the sixth transistor is coupled to the drain of the fifth transistor, and a gate of the fifth transistor is biased by the bias voltage” is unclear and confusing.  A gate of the fifth transistor should be changed to a gate of the sixth transistor. See Fig. 7. 
4.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omission amounting to a gap between the elements and the necessary structural connections.  See MPEP § 2172.01.  The omitted elements are: omitting essential elements in a reference circuit 630 of a sense circuit 608 as shown in Fig. 7 or claim 4.
 	Claims 2-7 are rejected due to the rejections of the parent claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Denham US Patent No. 5731733.
	As pe claims 1-2, Fig. 4 of Denham is directed to a memory device (fuse device, col. 14, lines 7-11, Fig. 5), comprising: a reference circuit (403) having a bias output (Ref 430); a first transistor (L1), wherein a source of the first transistor is coupled to a supply rail (VCC), and a gate of the first transistor is coupled to the bias output of the reference circuit (col. 9, lines 10-23); a second transistor (T1), wherein a drain of the second transistor is coupled to a drain of the first transistor. and a gate of the second transistor is biased by a bias voltage (416, col. 9, lines 10-14); a first switch (S1) coupled between a source of the second transistor and a first bit line (418 as a bit line in a fuse array, col 13, line 12); a third transistor (a top transistor in 405), wherein a source of the third transistor is coupled to the supply rail, and a gate of the third transistor is coupled to the bias output of the reference circuit (col. 9, lines 10-23); a fourth transistor (a middle transistor in 405) wherein a drain of the fourth transistor is coupled to a drain of the third transistor, and a gate of the fourth transistor is biased by the bias voltage: and a second switch (a bottom transistor in 405) coupled between a source of the fourth transistor and a second bit line (418 as a bit line in a fuse array, col 13, line 12) .
	As per claim 3, Fig. 5 and column 13, line 12 of Denham disclose further comprising: a first plurality of bit cells coupled to the first bit line, each of the first plurality of bit cells comprising a respective fuse; and a second plurality of bit cells coupled to the second bit line, each of the second plurality of bit cells comprising a respective fuse.

7.	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chung US Pub. No. 20150003143.
	As per claims 1-2, Fig. 20(a) of Chung is directed to a memory device (par. 41, Fig. 1), comprising: a reference circuit having a bias output (V-, a reference circuit is inherent to output V-); a first transistor (170), wherein a source of the first transistor is coupled to a supply rail (VDDP, see Fig. 18a), and a gate of the first transistor is coupled to the bias output of the reference circuit; a second transistor (132), wherein a drain of the second transistor is coupled to a drain of the first transistor and a gate of the second transistor is biased by a bias voltage (Vbias); a first switch (130) coupled between a source of the second transistor and a first bit line (BL): a third transistor (171), wherein a source of the third transistor is coupled to the supply rail, and a gate of the third transistor is coupled to the bias output of the reference circuit: a fourth transistor (134) wherein a drain of the fourth transistor is coupled to a drain of the third transistor, and a gate of the fourth transistor is biased by the bias voltage and a second switch (131) coupled between a source of the fourth transistor and a second bit line (BLR).
	As per claim 3, Figs. 8(d) and 20(a)and paragraph 94 of Chung discloses further comprising: a first plurality of bit cells coupled to the first bit line, each of the first plurality of bit cells comprising a respective fuse; and a second plurality of bit cells coupled to the second bit line, each of the second plurality of bit cells comprising a respective fuse (a two-dimensional array of via 1 fuses, par. 94).
	Also see Fig. 15 or 16 of Ogiwara et al. US Pub. No. 20150255151
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claim 4 is  rejected under 35 U.S.C. § 103(a) as being unpatentable over Denham US Patent No. 5789970.  
	Fig. 4 of Denham discloses wherein the reference circuit comprises: a fifth transistor, wherein a source of the fifth transistor (LR) is coupled to the supply rail, sixth transistor is biased by the bias voltage; and a reference resistor (420) coupled between a source of the sixth transistor (through SR)  and a ground (VSS).
	Denham discloses an additional transistor SR having its gate and its drain connecting together and connecting to the sixth transistor. Denham to fails to disclose a drain of the fifth transistor is coupled to a gate of the fifth transistor, and the bias output of the reference circuit is coupled to the gate of the fifth transistor. However, it would have been obvious to a person of ordinary skill in the art at the time invention was made to use either the reference circuit of the invention  or the reference circuit of Denham since these two circuit were art-recognized equivalents and have the same functions to have the bias output of the reference circuit to turn on the fifth transistor. See column 9, lines 10-23 of Denham.
10.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a sense amplifier with having two branches.	
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827